CONSENT OF INDEPENDENT PETROLEUM ENGINEERS We hereby consent to the use of our name in the Annual Report on Form40-F (the"Annual Report") ofEqual Energy Ltd. (the"Registrant"). We hereby further consent to the inclusion in the Annual Report of the Registrant's Annual Information Form dated March23, 2011 for the year ended December31, 2010, which document makes reference to our firm and our report entitled “Appraisal of Oil and Gas Reserves Owned by Equal Energy Ltd. located in Various Oklahoma Counties as of December 31, 2010”, datedFebruary 18, 2011, evaluating the Registrant's oil, natural gas and natural gas liquids interests effective December31,2010. Dallas, Texas, USA March 23, 2011 Haas Petroleum Engineering Services, Inc. Signed “Robert W. Haas” Robert W. Haas, P.E. President
